                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                           August 08, 2019
                         IN THE UNITED STATES DISTRICT COURT
                                                                                          David J. Bradley, Clerk
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ANTHONIA NWAORIE, on behalf of herself            §
and all others similarly situated,                §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §     CIVIL ACTION H-18-1406
                                                  §
U.S. CUSTOMS AND BORDER                           §
PROTECTION, et al.,                               §
                                                  §
        Defendants.                               §

                     ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

        Pending before the court is the Magistrate Judge’s Memorandum and Recommendation

granting Defendants’ Amended Motion to Dismiss (Dkt. 58). (Dkt. 70). Plaintiff filed objections

to the Memorandum and Recommendation ( Dkt. 71), to which Defendants responded. (Dkt. 72).

Plaintiff also filed a reply brief (Dkt. 75).

        A party may file objections to a Magistrate Judge’s ruling within fourteen days of being

served with a copy of a written order. Fed. R. Civ. P. 72; see also 28 U.S.C. § 636(b)(1)(C). The

standard of review used by the district court depends on whether the Magistrate Judge ruled on a

dispositive or non-dispositive motion. See Fed. R. Civ. P. 72; see also 28 U.S.C. § 636(b)(1)(C).

District courts must determine de novo any part of the Magistrate Judge’s disposition to which there

is a timely objection. See Fed. R. Civ. P. 72 (b)(3).

        The court has conducted a de novo review of the motion and supporting and opposing briefs,

Memorandum and Recommendation, Plaintiff’s objections and Defendants’ response to the

objections and Plaintiff’s reply. The court concludes that Plaintiff’s individual claim for interest on

the seized property is barred by sovereign immunity, and her “screening list” cause of action fails
to raise a due process or equal protection claim because she failed to allege facts that would support

a claim that she had a right to be free from a border search or that either the 2017 or 2018 border

searches of her luggage were arbitrary, capricious or contrary to law or based on a protected

characteristic. Finally, the court finds that Plaintiff has failed to allege viable class claims arising

from the United States’ use of a hold-harmless agreement and the United States’ alleged violation

of the “prompt-release” requirement of the Civil Asset Forfeiture Reform Act for the reasons stated

in the Memorandum and Recommendation.

        Plaintiff’s objections are OVERRULED. The Memorandum and Recommendation is

ADOPTED IN FULL.

        Signed at Houston, Texas on August 8, 2019.



                                        _______________________________________
                                                     Gray H. Miller
                                             Senior United States District Judge
